Name: Regulation (EEC) No 683/74 of the Commission of 27 March 1974 amending Regulation (EEC) No 1054/73 on detailed rules for aid in respect of silkworms
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|31974R0683Regulation (EEC) No 683/74 of the Commission of 27 March 1974 amending Regulation (EEC) No 1054/73 on detailed rules for aid in respect of silkworms Official Journal L 083 , 28/03/1974 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 5 P. 0204 Greek special edition: Chapter 03 Volume 10 P. 0155 Swedish special edition: Chapter 3 Volume 5 P. 0204 Spanish special edition: Chapter 03 Volume 7 P. 0167 Portuguese special edition Chapter 03 Volume 7 P. 0167 REGULATION (EEC) No 683/74 OF THE COMMISSION of 27 March 1974 amending Regulation (EEC) No 1054/73 on detailed rules for aid in respect of silkworms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 845/72 (1) of 24 April 1972 laying down special measures to encourage silkworm rearing, and in particular Article 2 (5) thereof; Whereas Commission Regulation (EEC) No 1054/73 (2) of 18 April 1972, laid down the detailed rules for aid in respect of silkworms for the 1973/74 rearing year ; whereas experience has shown that the provisions of that Regulation should be extended for future rearing years; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (ECC) No 1054/73 is replaced by the following: "The aid referred to in Article 2 of Regulation (EEC) No 845/72 shall be granted under the conditions laid down in the following Articles in respect of silkworms reared in the Community." Article 2 The words "30 November of each year" shall be substituted for "31 December 1973" in Article 3 (1) of Regulation (EEC) No 1054/73. Article 3 This Regulation shall enter into force on 1 April 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 100, 27.4.1972, p. 1. (2)OJ No L 105, 20.4.1973, p. 4.